            Case 2:20-cv-00150-WSS Document 12 Filed 10/20/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA


 DAVID HAMILTON,

                 Plaintiff,                           Civil Action No. 2:20-cv-150

 v.                                                   Hon. William S. Stickman IV

 STEADFAST CONSTRUCTION, LLC,

                 Defendant.



      ORDER SCHEDULING INITIAL CASE MANAGEMENT CONFERENCE

       This order sets forth the date and time for the Telephonic Initial Case Management

Conference as well as the dates for compliance with three requirements in preparation.

       The Telephonic Initial Case Management Conference pursuant to Federal Rule of Civil

Procedure 16 and Local Civil Rule 16.1 is hereby set for December 1, 2020 at 10:00 a.m. It is

not required at lead counsel for the parties attend, nor is it required that any named party attend.

However, counsel shall obtain full settlement authority prior to the conference and must be

prepared to discuss settlement of the case and alternative dispute resolution options in detail. All

pending motions are subject to argument and disposition at the conference. Clients and

insurance carrier representatives must be available by telephone.

       Aside from initial disclosures, see Fed. R. Civ. P. 26(a)(1)(A), no formal written

discovery may be served prior to the Initial Case Management Conference, absent leave of court.

       Counsel of record and all unrepresented parties are jointly responsible to ensure

completion of the following three requirements in preparation:

       1.       By November 12, 2020, counsel of record for the parties and all unrepresented

                parties must confer either in person, over the phone, or by videoconference to
                                                  1
           Case 2:20-cv-00150-WSS Document 12 Filed 10/20/20 Page 2 of 2




               “consider the nature and basis of their claims and defenses and the possibilities

               for promptly settling or resolving the case; make or arrange for the disclosures

               required by Rule 26(a)(1); discuss any issues about preserving discoverable

               information; and develop a proposed discovery plan.” Fed. R. Civ. P. 26(f)(2).

      2.       By November 19, 2020, the parties must jointly file a Rule 26(f) Report in the

               format set forth in Appendix 16.1.A to the Local Civil Rules.

      3.       By November 19, 2020, the parties must jointly file a stipulation selecting an

               Alternative Dispute Resolution (ADR) process using the fillable form available

               from the Court’s website at

               https://www.pawd.uscourts.gov/sites/pawd/files/ADRSTIP-APRIL2017-w.pdf



                                                     BY THE COURT:


October 20, 2020                                     /s/ William S. Stickman IV
Date                                                 WILLIAM S. STICKMAN IV
                                                     UNITED STATES DISTRICT JUDGE




                                                2
